Citation Nr: 1208753	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  09-08 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Kathy Lieberman, Attorney


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to August 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO).

In July 2010, the Board denied service connection for bilateral hearing loss.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2011 Order, the Court Clerk granted the parties Joint Motion for Remand (JMR), vacated the Board's July 2010 decision, and remanded the matter to the Board for compliance with the instructions in the JMR.  While the JMR directed that the Board obtain private treatment records, given the favorable decision below, the benefits are granted and there is no need for additional development.


FINDING OF FACT

Bilateral hearing loss had its origin as the result of acoustic trauma sustained during active service.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.385 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Sensorineural hearing loss (organic disease of the nervous system) may be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112(a)(1) (West 2002); 38 C.F.R. § 3.307(a)(3) (2011).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

The lack of any evidence that the veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the Court in Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of VA Secretary):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385 . . . . For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him or her through their senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).   

The record reflects that the Veteran's hearing loss currently meets the regulatory thresholds to be considered disabling.  Audiometric testing revealed auditory thresholds of greater than 26 decibels for more than three of the relevant frequencies in each ear. 

Such evidence was found by the Board's interpretation of an August 2003 private audiometry graph, as well as the October 2007 private audiologist review report and December 2008 VA audiological examination report. See Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) (Fact-finding in Veterans' cases is to be done by the Board.); Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (holding that the Court is unable to interpret the results of an audiometry graph, as that requires a factual finding).  

Additionally, the speech recognition scores using the Maryland CNC Test in both ears were less than 94 percent in the December 2008 VA examination report.  The question now before the Board is whether the Veteran's bilateral hearing loss is related to his period of active service. 

The Veteran's service treatment records reflected no complaints of, treatments for, or diagnosis related to a bilateral hearing loss disability or any symptoms reasonably attributed thereto.  At the time of discharge, the clinical evaluation of his ears and eardrums was normal.  Therefore, no chronic bilateral hearing loss disability was noted in service. 

While not determinative alone, it is significant that there is no evidence of hearing loss for approximately 35 years after service.  This lengthy period without complaint or treatment after service also suggests that there has not been a continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

At the December 2008 VA audiological examination, the Veteran reported the onset of his hearing loss was eight to ten years after service, which he attributed to noise exposure to aircraft engine noise during service.  He explained that he worked on satellites above the flight deck as a systems technician.  He also denied post military noise exposure as a general manager for a propane fuel company.  

The VA audiologist diagnosed bilateral mild to severe sensorineural hearing loss with mildly reduced word recognition.  Acoustic emittance was consistent with normal tympanometry for the right ear and a highly compliant middle ear system for the left ear.  The VA audiologist opined that it was less likely as not that the Veteran's hearing loss was caused by or a result of acoustic trauma during service. She explained that:

The veteran had normal auditory thresholds at entrance and separation. The veteran did not have a military occupation associated with high risk noise exposure.  If the veteran did have secondary noise exposure on the flight line, there [was] no evidence the noise exposure resulted in hearing loss. In fact there [was] evidence against the exposure causing hearing loss.  The audiometric configuration seen today [was] not consistent with noise induced hearing loss . . . . There [was] no evidence of hearing loss . . . in the [claims] file or combat noise exposure for special consideration. 

Most recently, a December 2011 private nexus opinion was obtained by the Veteran and associated with the claims file in January 2012 with a waiver of initial RO consideration.  The private audiologist reported that she was asked to review the Veteran's audiological records associated with the claims file and opined "that it [was] more likely than not that [the Veteran's] noise exposure during his military service [was] the cause of his current hearing loss."  

She noted the Veteran's period of active service in the Navy and that he "was routinely exposed to and in close proximity to aircraft engines for about two years during th[at] time."  After service, he worked as a general manager for a propane fuel company in its administrative offices where the noise levels were not excessive and generally no louder than conversation level.  

In response to the December 2008 VA medical opinion, the private audiologist could only assume that the VA examiner was "alluding to the absence of the typical noise 'notch' at 4KHz," which she cited to authority to explain that the "presence of the notch, in and of itself [was] not diagnostic . . . [and was] also associated with other disorders."  Moreover, "[a]ccording to Occupational Safety and Health Administration [OSHA], one hour of exposure to sounds at 105 decibels [was] considered dangerous noise exposure" and the Veteran's reportedly noise exposure potentially exceeded 105 decibels.  As a result, the private audiologist "conclud[ed] that the [VA examiner's] aforementioned comments [were] not accurate."

While the evidence did not document complaints or treatments for bilateral hearing loss in service and the evidence did not show hearing loss for approximately 35 years after service, the Board finds that service connection for bilateral hearing loss is nevertheless warranted after reviewing the totality of the evidence under a merits analysis.  

The Veteran was competent to state whether he had hearing loss in service and, as is clear from the above, there was a difference of opinion regarding the nature and etiology of his current bilateral hearing loss.  Under the circumstances, the medical evidence of record was in equipoise, and that, with the resolution of all reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss is warranted and the appeal is granted. 

Finally, under the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board granted in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


